Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Weinstein (US 6,893,038 B2) teaches a dual band horizontally polarized omnidirectional antenna comprising a dielectric; a feed pad; and an array of dipoles.
Weinstein, however, fails to further teach the configuration wherein each dipole comprising a feed side low band dipole arm, a narrow section of the feed side low band dipole arm, a capacitive extension of the feed side low band dipole arm, a feed side high band dipole arm, a narrow section of the high band dipole arm, a ground side low band dipole arm, a narrow section of the ground side low band dipole arm, a capacitive extension of the ground side low band dipole arm, a ground side high band dipole arm, a narrow section of the ground side high band dipole arm, a first section of a transmission line, and a second section of the transmission line.
Claims 2-10 are allowed for at least the reason for depending on claim 1.
Regarding claim 11, Weinstein teaches a dual band horizontally polarized omnidirectional antenna comprising a dielectric structure and a plurality of dipoles.

Claim 12 is allowed for at least the reason for depending on claim 11.
Reasons for indicating allowable subject matter for claims 13-16 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith et al (US 2014/0313093) discloses a horizontally polarized omni-directional antenna apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845